Citation Nr: 1025233	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for status post right knee 
arthroscopy with partial lateral meniscectomy (right knee 
condition).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1975 to December 
1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran contends that he injured his right knee 
while on active duty.  He alleges that this occurred while on 
post at Fort Lewis, Washington.  The Veteran's service treatment 
records do not indicate that the Veteran had complaints of or was 
treated for any right knee injury in service.

However, the Veteran has submitted lay statements from fellow 
servicemen and a friend who recall the Veteran's in service 
injury to his right knee.  A letter was submitted by "P.M." in 
May 2009.  She stated that her husband served with the Veteran 
and that both she and her husband were "aware of the injury to 
[the Veteran's] right knee as it was an ongoing problem for him.  
[She] distinctly remember[s] the injury occurring during his time 
in the service."

Fellow serviceman, "M.D.," offered a statement to the RO in 
June 2009 and indicated that he and the Veteran were both 
assigned to the same unit.  M.D. stated, "I was aware of [the 
Veteran's] injury to his right knee, and the problems it caused 
him.  He had difficulty completing physical training runs and 
often could not complete the runs...He talked about his knee 
problems often and went to sick call several times because of 
it."

Another fellow serviceman, "K.J.," who was also stationed with 
the Veteran at Fort Lewis, Washington, stated "I was fully aware 
of the injuries to [the Veteran's] right knee, which occurred 
that summer during his time in the service.  It caused him to 
have problems with the physical training, running, and long 
marches, and caused him to fall behind during this training."

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d  1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d  1331, 1335 (Fed. Cir. 2006).

In addition, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, the Veteran's friend and fellow servicemen are certainly 
competent to report that they observed the difficulties and 
problems caused by the Veteran's claimed right knee injury while 
he was in active duty.  Indeed, they all claim to have been aware 
of the Veteran's right knee injury, which occurred in service.  
Laypersons, such as the fellow serviceman and friend, are 
competent to provide evidence that is based upon their own 
observations and personal knowledge.  It requires no specialized 
knowledge to observe that the Veteran had difficulty completing 
physical training or to report that the Veteran had injured his 
right knee.

The Veteran has also been diagnosed with a right knee condition.  
In November 2004, the Veteran was diagnosed with small knee joint 
effusion and some mild arthritis in the knee.  In January 2005, 
the Veteran underwent an arthroscopic partial medial meniscectomy 
for a complex tear of the posterior horn of the medial meniscus, 
right knee.  Since that time, treatment records reflect that the 
Veteran continued to have pain in his right knee.

Given the lay statements, as discussed above, and the treatment 
reports revealing a current right knee condition, the Board finds 
that there is an indication of an association between the 
Veteran's current condition and his military service.  As such, 
he should be afforded a VA examination to obtain a medical 
opinion regarding the etiology of the Veteran's current 
disability.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine whether he currently has a 
right knee condition, and if so, to 
ascertain the etiology of his current 
right knee disability.  The claims folder, 
along with a copy of this remand, must be 
made available to and reviewed by the 
examiner and the examiner must annotate 
the examination report that the claims 
folder was reviewed.  All necessary tests 
should be conducted and all clinical 
findings reported in detail.

The examiner should provide a diagnosis 
for any right knee condition found on 
examination and state the medical basis 
and underlying pathology for any 
disability found.  The examiner is to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any currently diagnosed right knee 
disability had its onset during active 
service or is related to any in-service 
injury or disease, assuming that the 
injury as described as occurring during 
service occurred.  Specifically, the 
examiner should take into account the lay 
statements as discussed above in 
determining the etiology of the Veteran's 
right knee disability, if any.

If the Veteran does not have a diagnosed 
right knee condition, the examiner should 
so state.

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading to 
the determination or opinion.

2.	Then, readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision, with respect to 
the claim, remains adverse to the Veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


